EXHIBIT 10.1

 

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

First Amendment, dated as of October 4, 2019 (this “Amendment”), to the Credit
Agreement dated as of May 31, 2017 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among CARS.COM INC. (the
“Borrower”), the SUBSIDIARY GUARANTORS party thereto, the lenders party thereto
(the “Lenders”) and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Subsidiary Guarantors, the Lenders and the
Administrative Agent are parties to the Credit Agreement, and the Borrower has
requested that the Credit Agreement be amended as set forth herein;

WHEREAS, as permitted by Section 10.02 of the Credit Agreement, the Required
Lenders and the Administrative Agent are willing to agree to this Amendment upon
the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

SECTION 1.Defined Terms.  Unless otherwise defined herein, capitalized terms are
used herein as defined in the Credit Agreement as amended hereby.

SECTION 2.Amendment to the Credit Agreement. Effective as of the Effective Date
(as defined below), the Credit Agreement is hereby amended as set forth on
Exhibit A to this Amendment.  Language being inserted into the applicable
section of the Credit Agreement is evidenced by blue double underline
formatting. Language being deleted from the applicable section of the Credit
Agreement is evidenced by red strike-through formatting.

SECTION 3.Conditions to Effectiveness.  This Amendment shall become effective on
October 4, 2019 (the “Effective Date”) upon satisfaction of each of the
following conditions:

(a)The Administrative Agent shall have received executed signature pages hereto
from the Borrower, the Subsidiary Guarantors, the Administrative Agent and the
Required Lenders.

(b)On and as of the Effective Date, after giving effect to this Amendment, (i)
each of the representations and warranties set forth in the Credit Agreement and
each other Loan Document are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof (or, if any such representation or warranty is expressly stated to
have been made as of a specific date, as of such specific date), (ii) to the
best knowledge of the Borrower, the information included in any Beneficial
Ownership Certification provided on or prior to the Effective Date to any Lender
in connection with this Amendment is true and correct in all material respects
and (iii) no Default or Event of Default shall have occurred and be
continuing.  The Borrower’s execution hereof shall be deemed a certification as
to the satisfaction of this condition (b).

1

 

--------------------------------------------------------------------------------

(c)The Administrative Agent shall have received all fees required to be paid as
separately agreed between the Borrower and the Administrative Agent, and all
expenses required to be paid or reimbursed under Section 10.03(a) of the Credit
Agreement for which invoices have been received by the Borrower at least two
Business Days prior to the Effective Date.  

(d) The Administrative Agent shall have received, for the account of each
Required Lender party hereto, on the Effective Date, an upfront fee in an amount
equal to 0.20% of the sum of such Required Lender’s Term Loan and Revolving
Credit Commitment as of the Effective Date.  Such fee will be in all respects
fully earned, due and payable on the Effective Date and non-refundable and
non-creditable thereafter.

(e)The Administrative Agent shall have received, (i) at least five days prior to
the Effective Date, all documentation and other information regarding the
Borrower requested in connection with applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act, to the
extent requested in writing of the Borrower at least ten days prior to the
Effective Date and (ii) to the extent the Borrower qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation, at least five days prior to
the Effective Date, any Lender that has requested, in a written notice to the
Borrower at least ten days prior to the Effective Date, a Beneficial Ownership
Certification in relation to the Borrower shall have received such Beneficial
Ownership Certification (provided that, upon the execution and delivery by such
Lender of its signature page to this Agreement, the condition set forth in this
clause (ii) shall be deemed to be satisfied).

SECTION 4.Continuing Effect; No Other Amendments or Consents.

(a)Except as expressly provided herein, all of the terms and provisions of the
Credit Agreement are and shall remain in full force and effect.  The amendment
provided for herein is limited to the specific sections of the Credit Agreement
specified herein and shall not constitute a consent, waiver or amendment of, or
an indication of the Administrative Agent’s or the Lenders’ willingness to
consent to any action requiring consent under any other provisions of the Credit
Agreement or the same subsection for any other date or time period. Upon the
effectiveness of the amendment set forth herein, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.

 

(b)The Borrower agrees with respect to each Loan Document to which it is a party
that all of its obligations and liabilities under such Loan Document shall
remain in full force and effect on a continuous basis in accordance with the
terms and conditions of such Loan Document after giving effect to this
Amendment.

 

(c)The Borrower and the other parties hereto acknowledge and agree that this
Amendment shall constitute a Loan Document.

 

SECTION 5.Counterparts.  This Amendment may be executed in any number of
counterparts by the parties hereto (including by facsimile and electronic (e.g.,
“.pdf”, or “.tif”) transmission), each of which counterparts when so executed
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

2

 

--------------------------------------------------------------------------------

SECTION 6.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7.WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

[Remainder of page intentionally left blank.]

 

 

 

3

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

CARS.COM INC., as Borrower

 

 

By:

 

/s/ Becky Sheehan

 

 

Name:

Becky Sheehan

 

 

Title:

Chief Financial Officer

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

SUBSIDIARY GUARANTORS:

 

CARS.COM, LLC

 

By:

 

/s/ Becky Sheehan

 

 

Name:

Becky Sheehan

 

 

Title:

Chief Financial Officer

 

 

 

 

DEALERRATER CANADA, LLC

 

 

 

 

By:

 

/s/ Becky Sheehan

 

 

Name:

Becky Sheehan

 

 

Title:

Chief Financial Officer

 

 

 

 

DEALERRATER.COM LLC

 

 

 

 

By:

 

/s/ Becky Sheehan

 

 

Name:

Becky Sheehan

 

 

Title:

Chief Financial Officer

 

 

 

 

DEALER INSPIRE, INC.

 

 

 

 

By:

 

/s/ Becky Sheehan

 

 

Name:

Becky Sheehan

 

 

Title:

Chief Financial Officer

 

 

 

 

 




[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, an Issuing Lender and as a Lender

 

 

 

 

By:

 

/s/ Daniel Luby

 

 

Name:

Daniel Luby

 

 

Title:

Vice President

 

 

 

 

 




[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as an Issuing Lender and as a Lender

 

 

 

 

By:

 

/s/ Michael J. Stein

 

 

Name:

Michael J. Stein

 

 

Title:

Vice President

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

 

/s/ Brian Adams

 

 

Name:

Brian Adams

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

 

/s/ Charlie Trisiripisal

 

 

Name:

Charlie Trisiripisal

 

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Citizens Bank, NA, as a Lender

 

 

 

 

By

 

/s/ Barrett D. Bencivenga

 

 

Name:

Barrett D. Bencivenga

 

 

Title:

Managing Director

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Fifth Third Bank, as a Lender

 

 

 

 

By:

 

/s/ Marisa Lake

 

 

Name:

Marisa Lake

 

 

Title:

Officer

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

 

/s/ Robert G. Stevens

 

 

Name:

Robert G. Stevens

 

 

Title:

Vice President

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender

 

 

 

 

By:

 

/s/ Cynthia W. Burton

 

 

Name:

Cynthia W. Burton

 

 

Title:

Director

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

U.S. Bank National Association, as a Lender

 

 

 

 

By:

 

/s/ Christi K. Shaw

 

 

Name:

Christi K. Shaw

 

 

Title:

Vice President

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

Barclays Bank PLC, as a Lender

 

 

 

 

By:

 

/s/ Martin Corrigan

 

 

Name:

Martin Corrigan

 

 

Title:

Vice President

 

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

BMO Harris Bank N.A., as a Lender

 

 

 

 

By:

 

/s/ L.M. Junior Del Brocco

 

 

Name:

L.M. Junior Del Brocco

 

 

Title:

Senior Vice President

 

 

 

 

 

 

[Signature Page to First Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

EXHIBIT A

 

 

 

CREDIT AGREEMENT

 

dated as of May 31, 2017

among CARS.COM INC.,

The SUBSIDIARY GUARANTORS Party Hereto,

 

The LENDERS Party Hereto and

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

JPMORGAN CHASE BANK, N.A. and WELLS FARGO SECURITIES, LLC,

 

as Joint Lead Arrangers and Joint Bookrunners and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent and

BANK OF AMERICA, N.A., CAPITAL ONE, N.A., CITIZENS BANK, N.A., FIFTH THIRD BANK,
PNC BANK, NATIONAL ASSOCIATION, SUNTRUST BANK and

U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation Agents

 

 

═══════════════════════════════════════════════════════

 

 

 

 

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM31975611.5

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS

1

 

 

 

 

SECTION 1.01

 

Defined Terms

1

SECTION 1.02

 

Terms Generally

337

SECTION 1.03

 

Accounting Terms; GAAP

337

SECTION 1.04

 

Certain Calculations and Tests

34

SECTION 1.05

 

Divisions

8

 

 

 

 

ARTICLE II THE CREDITS

358

 

 

 

 

SECTION 2.01

 

Term Commitments

358

SECTION 2.02

 

Procedure for Term Loan Borrowing

358

SECTION 2.03

 

Repayment of Term Loans

35

SECTION 2.04

 

Revolving Credit Commitments

36

SECTION 2.05

 

Loans and Borrowings

36

SECTION 2.06

 

Requests for Revolving Credit Borrowings

37

SECTION 2.07

 

Letters of Credit

38

SECTION 2.08

 

Funding of Borrowings

41

SECTION 2.09

 

Interest Elections

42

SECTION 2.10

 

Termination and Reduction of the Commitments; Incremental Credit Extensions

43

 

 

 

 

SECTION 2.11

 

Repayment of Revolving Credit Loans; Register; Evidence of Debt; Disqualified
Lenders List

48

SECTION 2.12

 

Prepayment of Loans.

49

SECTION 2.13

 

Fees

50

SECTION 2.14

 

Interest

51

SECTION 2.15

 

Alternate Rate of Interest

52

SECTION 2.16

 

Increased Costs

5210

SECTION 2.17

 

Break Funding Payments

54

SECTION 2.18

 

Taxes

54

SECTION 2.19

 

Payments Generally; Pro Rata Treatment; Sharing of Set offs

57

SECTION 2.20

 

Mitigation Obligations; Replacement of Lenders

59

SECTION 2.21

 

Defaulting Lenders

60

SECTION 2.22

 

MIRE Event

61

SECTION 2.23

 

Refinancing Facilities

61

SECTION 2.24

 

Extension Amendments

63

 

 

 

 

ARTICLE III GUARANTEE

66

 

 

 

 

SECTION 3.01

 

The Guarantee

66

SECTION 3.02

 

Obligations Unconditional

66

SECTION 3.03

 

Reinstatement

67

SECTION 3.04

 

Subrogation

67

SECTION 3.05

 

Remedies

68

SECTION 3.06

 

Instrument for the Payment of Money

68

SECTION 3.07

 

Continuing Guarantee

68

SECTION 3.08

 

Rights of Contribution

68

 

 

 

09/17/2019 1:31 PM

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

 

 

SECTION 3.09

 

General Limitation on Guarantee Obligations

69

SECTION 3.10

 

Information

69

SECTION 3.11

 

Keepwell

69

SECTION 3.12

 

Release of Guarantors

69

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

70

 

 

 

 

SECTION 4.01

 

Organization; Powers

70

SECTION 4.02

 

Authorization; Enforceability

70

SECTION 4.03

 

Governmental Approvals; No Conflicts

70

SECTION 4.04

 

Financial Condition; No Material Adverse Change

71

SECTION 4.05

 

Properties

71

SECTION 4.06

 

Litigation and Environmental Matters

72

SECTION 4.07

 

Compliance with Laws and Contractual Obligations

72

SECTION 4.08

 

Investment Company Act Status

72

SECTION 4.09

 

Taxes

72

SECTION 4.10

 

ERISA

72

SECTION 4.11

 

Disclosure; Accuracy of Information

72

SECTION 4.12

 

Margin Regulations

73

SECTION 4.13

 

Labor Matters

73

SECTION 4.14

 

Use of Proceeds

73

SECTION 4.15

 

No Default

73

SECTION 4.16

 

Subsidiaries

73

SECTION 4.17

 

Security Documents

74

SECTION 4.18

 

Anti-Corruption Laws and Sanctions; USA PATRIOT Act.

74

SECTION 4.19

 

Solvency

74

SECTION 4.20

 

EEA Financial Institution

74

 

 

 

 

ARTICLE V CONDITIONS

74

 

 

 

 

SECTION 5.01

 

Conditions to Closing Date

74

SECTION 5.02

 

Each Credit Event

76

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

 

 

 

 

SECTION 6.01

 

Financial Statements and Other Information

77

SECTION 6.02

 

Notices of Material Events

7910

SECTION 6.03

 

Existence; Conduct of Business

7910

SECTION 6.04

 

Payment of Taxes and Other Obligations

80

SECTION 6.05

 

Maintenance of Properties

80

SECTION 6.06

 

Maintenance of Insurance

80

SECTION 6.07

 

Books and Records

80

SECTION 6.08

 

Inspection Rights

80

SECTION 6.09

 

Compliance with Laws and Contractual Obligations

81

SECTION 6.10

 

Use of Proceeds and Letters of Credit

81

SECTION 6.11

 

Additional Subsidiary Guarantors; Real Property; Further Assurances

81

SECTION 6.12

 

Subsidiaries; Designation of Unrestricted Subsidiaries

83

SECTION 6.13

 

Spin-Off

83

SECTION 6.14

 

Security Documents

83

SECTION 6.15

 

Insurance

83

 

 

 

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

 

ARTICLE VII NEGATIVE COVENANTS

83

 

 

 

 

SECTION 7.01

 

Indebtedness

83

SECTION 7.02

 

Liens

83

SECTION 7.03

 

Mergers, Consolidations, Etc

83

SECTION 7.04

 

Dispositions

83

SECTION 7.05

 

Lines of Business

83

SECTION 7.06

 

Investments and Acquisitions

83

SECTION 7.07

 

Restricted Payments

8311

SECTION 7.08

 

Transactions with Affiliates

8312

SECTION 7.09

 

Restrictive Agreements

83

SECTION 7.10

 

Optional Payments and Modifications of Material Subordinated Debt

83

SECTION 7.11

 

Financial Covenants

8313

SECTION 7.12

 

Sale-Leasebacks

83

SECTION 7.13

 

Changes in Fiscal Periods

83

SECTION 7.14

 

Use of Proceeds and Letters of Credit

83

 

 

 

 

ARTICLE VIII EVENTS OF DEFAULT

83

 

 

 

 

ARTICLE IX THE ADMINISTRATIVE AGENT

83

 

 

 

 

ARTICLE X MISCELLANEOUS

83

 

 

 

 

SECTION 10.01

 

Notices

83

SECTION 10.02

 

Waivers; Amendments.

83

SECTION 10.03

 

Expenses; Indemnity; Damage Waiver

83

SECTION 10.04

 

Successors and Assigns; Participations

83

SECTION 10.05

 

Survival

83

SECTION 10.06

 

Counterparts; Integration; Effectiveness

83

SECTION 10.07

 

Severability

83

SECTION 10.08

 

Right of Setoff

83

SECTION 10.09

 

Governing Law; Jurisdiction; Consent to Service of Process

83

SECTION 10.10

 

WAIVER OF JURY TRIAL

8314

SECTION 10.11

 

Headings

8314

SECTION 10.12

 

Confidentiality

8314

SECTION 10.13

 

USA PATRIOT Act

8315

SECTION 10.14

 

Collateral Matters; Release of Guarantees and Liens

8316

SECTION 10.15

 

No Advisory or Fiduciary Responsibility

83

SECTION 10.16

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

83

SECTION 10.17

 

Certain ERISA Matters

17

SECTION 10.18

 

Acknowledgement Regarding any Supported QFCs

17

 

 

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

1

 

whole or in part) prior to using all or a portion of clauses (a) or (b), or
combine the use of clause (a), (b) and (c), and, if clause (c) and one or both
of clauses (a) and (b) are available at the time of such incurrence and the
Borrower does not make an election, the Borrower will be deemed to have elected
to use clause (c) first.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any Affiliate of any Lender: (a) commercial
credit cards, other commercial cards, purchase cards and merchant card services,
(b) stored value cards, (c) treasury management services or other payment
services (including, without limitation, electronic payment service, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Cars.com Inc., a Delaware corporation.  

“Borrower Materials” has the meaning set forth in Section 6.01.

“Borrower Obligations” means all of the Obligations of the Borrower.

“Borrowing” means (a) all ABR Loans of the same Class made, converted or
continued on the same date or (b) all Eurodollar Loans of the same Class that
have the same Interest Period.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.06.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

2

 

Notwithstanding the foregoing, “Consolidated Interest Expense” for (a) the
Reference Period ending June 30, 2017, shall equal Consolidated Interest Expense
during the period from June 1, 2017 through June 30, 2017 multiplied by 12.0,
(b) for the Reference Period ending September 30, 2017, shall equal Consolidated
Interest Expense during the period from June 1, 2017 through September 30, 2017
multiplied by 3.0, (c) for the Reference Period ending December 31, 2017, shall
equal Consolidated Interest Expense during the period from June 1, 2017 through
December 31, 2017 multiplied by 1.714 and (d) for the Reference Period ending
March 31, 2018, shall equal Consolidated Interest Expense during the period from
June 1, 2017 through March 31, 2018 multiplied by 1.2.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or loss) of any Person (other than a Subsidiary of the Borrower) in which the
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Borrower or such
Subsidiary in the form of dividends or similar distributions and (b) the
undistributed earnings of any Subsidiary of the Borrower (other than a Loan
Party) to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary; provided, further, that neither (x)
non-cash asset write-downs, including impairment of goodwill and intangible
assets, (y) any equity-based compensation charge or expense, including any such
charge or expense arising from grants of stock appreciation or similar rights,
stock options, restricted stock, profits interests or other rights or equity or
equity-based incentive programs, nor (z) any non-cash amortization expense
relating to the acquisitions of intangible assets before or after the Closing
Date shall, in each case, be deducted in the calculation of “Consolidated Net
Income”. Notwithstanding the foregoing, the amount of any cash dividends,
distributions or other amounts paid by any Unrestricted Subsidiary and received
by the Borrower or the Subsidiaries during any such period shall be included,
without duplication and (for purposes of calculating the Available Amount
pursuant to clause (b) of the definition thereof) subject to clause (b) of the
proviso in the immediately preceding sentence, in the calculation of
Consolidated Net Income for such period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term  is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” shall have the meaning assigned to it in Section 10.18(b).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

3

 

(g)leases, subleases, licenses and sub-licenses of the properties of the
Borrower or any Subsidiary granted to third parties entered into in the ordinary
course of business;

(h)Liens on the property of the Borrower or any Subsidiaries, as a tenant under
a lease or sublease entered into in the ordinary course of business by such
Person, in favor of the landlord under such lease or sublease, securing the
tenant’s performance under such lease or sublease, as such Liens are provided to
the landlord under applicable law and not waived by the landlord; and

(i)with respect to any Mortgaged Property, the matters listed as exceptions to
title on Schedule B of the Title Policy covering such Mortgaged Property and the
matters disclosed in any survey delivered to the Administrative Agent with
respect to such Mortgaged Property.

“Permitted Refinancing Increase” means, with respect to the Refinancing of any
Indebtedness, an amount equal to (a) any premium and defeasance costs paid, and
fees and expenses reasonably incurred, in connection with such Refinancing, (b)
any unpaid accrued interest on the Indebtedness being Refinanced, and (c) any
existing available commitments unutilized under the Indebtedness being
Refinanced.

“Permitted Refinancing Indebtedness” mean any Indebtedness issued in exchange
for, or the net proceeds of which are used to, extend, refinance, renew,
replace, defease or refund (collectively,  to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount  (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus any Permitted Refinancing Increase in respect of such
Refinancing), (b) such Permitted Refinancing Indebtedness shall have  the  same
obligors and same guarantees as, and be secured on a pari passu basis with, the
Indebtedness so Refinanced (provided that the Permitted Refinancing Indebtedness
may be subject to lesser guarantees or be unsecured or the Liens securing the
Permitted Refinancing Indebtedness may rank junior to the Liens securing the
Indebtedness so Refinanced), (c) the maturity date is later than or equal to,
and the weighted average life to maturity of such Permitted Refinancing
Indebtedness is greater than or equal to, that of the Indebtedness being
Refinanced, and (d) if the Indebtedness so Refinanced is subordinated in right
of payment to the Obligations, then such Permitted Refinancing Indebtedness, by
its terms or by the terms   of any agreement or instrument pursuant to which it
is outstanding, is made subordinate in right of payment to the Obligations at
least to the extent that the Indebtedness so Refinanced is subordinated to  the
Obligations.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning set forth in Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City;last quoted by The Wall Street Journal as the “Prime Rate” in the U.S. or,
if The Wall Street Journal ceases to quote such rate, the highest per annum
interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent). eEach
change

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

4

 

in the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.

“Pro Forma Basis” or “Pro Forma Effect” means, with respect to any determination
of the Consolidated Interest Coverage Ratio, Total Net Leverage Ratio, the
Senior Secured Net Leverage Ratio or Consolidated EBITDA (including component
definitions thereof), that:

(a)in the case of (A) any Disposition of all or substantially all of the Capital
Stock of any Subsidiary or any division and/or product line of the Borrower, any
Subsidiary or (B) any designation of a Subsidiary as an Unrestricted Subsidiary,
income statement items (whether positive or negative) attributable to the
property or Person subject to such Subject Transaction, shall be excluded as of
the first day of the applicable Reference Period with respect to any test or
covenant for which the relevant determination is being made and (ii) in the case
of any Permitted Acquisition, Investment and/or designation of an Unrestricted
Subsidiary as a Subsidiary described in the definition of the term “Subject
Transaction”, income statement items (whether positive or negative) attributable
to the property or Person subject to such Subject Transaction shall be included
as of the first day of the applicable Reference Period with respect to any test
or covenant for which the relevant determination is being made,

(b)any retirement or repayment of Indebtedness (other than normal fluctuations
in revolving Indebtedness incurred for working capital purposes) shall be deemed
to have occurred as of the first day of the applicable Reference Period with
respect to any test or covenant for which the relevant determination is being
made,

(c)any Indebtedness incurred by the Borrower or any of its Subsidiaries in
connection therewith shall be deemed to have occurred as of the first day of the
applicable Reference Period with respect to any test or covenant for which the
relevant determination is being made; provided that, (x) if such Indebtedness
has a floating or formula rate, such Indebtedness shall have an implied rate of
interest for the applicable Reference Period for purposes of this definition
determined by utilizing the rate that is or would be in effect with respect to
such Indebtedness at the relevant date of determination (taking into account any
interest hedging arrangements applicable to such Indebtedness), (y) interest on
any obligation with respect to any Capital Lease shall be deemed to accrue at an
interest rate reasonably determined by a Responsible Officer of the Borrower to
be the rate of interest implicit in such obligation in accordance with GAAP and
(z) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate or other rate shall be determined to have been based upon
the rate actually chosen, or if none, then based upon such optional rate chosen
by the Borrower; and

(d)the acquisition of any asset and/or the amount of Cash or Cash Equivalents,
whether pursuant to any Subject Transaction or any Person becoming a subsidiary
or merging, amalgamating or consolidating with or into the Borrower or any of
its subsidiaries, or the Disposition of any asset described in the definition of
“Subject Transaction” shall be deemed to have occurred as of the last day of the
applicable Reference Period with respect to any test or covenant for which such
calculation is being made.

Notwithstanding anything to the contrary set forth in the immediately preceding
paragraph, for the avoidance of doubt, when calculating the Total Net Leverage
Ratio for purposes of the definition of “Applicable Rate” and for purposes of
Section 7.11 (other than for the purpose of determining pro forma compliance
with Section 7.11 as a condition to taking any action under this

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

5

 

Agreement), the events described in the immediately preceding paragraph that
occurred subsequent to the end of the applicable Reference Period shall not be
given pro forma effect.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 6.01.

“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” shall have the meaning assigned to it in Section 10.18(a).

“Qualified Keepwell Provider” means in respect of any Hedging Obligation, each
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Hedging
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Hedging Obligation at such
time by entering into a keepwell pursuant to section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Quarterly Dates” means the last day of September, December, March and June in
each year, the first of which shall be the last day of the first full fiscal
quarter ended after the Closing Date.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrower or its Subsidiaries.

“Reference Period” means any period of four consecutive fiscal quarters of the
Borrower for which financial statements have been or are required to have been
delivered.

“Refinancing Amendment” has the meaning set forth in Section 2.23(c).  

“Refinancing Equivalent Debt” has the meaning set forth in Section 2.23(a).

“Refinancing  Facilities”  has  the  meaning  set  forth  in  Section  2.23(a).

“Refinancing Facility Lender” has the meaning set forth in Section 2.23(b).

“Refinancing Revolving Credit Commitment” means, with respect to each Lender,
the commitment, if any, of such Lender to provide all or any portion of any
Refinancing Revolving Credit Facility.

“Refinancing Revolving Credit Facility” has the meaning set forth in Section
2.23(a).

“Refinancing Revolving Credit Loan” means any Loan made pursuant to a
Refinancing Revolving Credit Facility.

 

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

6

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subject Transaction” means, with respect to any Reference Period, (a) the
Transactions, (b) any Permitted Acquisition or any other acquisition, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, or
any business line, unit or division of, any Person or of a majority of the
outstanding Capital Stock of any Person (and, in any event, including any
Investment in (x) any Subsidiary the effect of which is to increase the
Borrower’s or any Subsidiary’s respective equity ownership in such Subsidiary or
(y) any joint venture for the purpose of increasing the Borrower’s or its
relevant Subsidiary’s ownership interest in such joint venture), in each case
that is permitted by this Agreement, (c) any Disposition of all or substantially
all of the assets or Capital Stock of any subsidiary (or any business unit, line
of business or division of the Borrower or any Subsidiary) not prohibited by
this Agreement, (d) the designation of a Subsidiary as an Unrestricted
Subsidiary or an Unrestricted Subsidiary as Restricted Subsidiary in accordance
with Section 6.12 hereof, (e) any incurrence or repayment of Indebtedness (other
than revolving Indebtedness), (f) any capital contribution in respect of Capital
Stock (other than Disqualified Stock) or any issuance of such Capital Stock
and/or (g) any other event that by the terms of the Loan Documents requires pro
forma compliance with a test or covenant hereunder or requires such test or
covenant to be calculated on a pro forma basis.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
(i) with respect to the Borrower or any of its direct or indirect
subsidiaries,  references to “Subsidiary” will not include, or be a reference
to, any Unrestricted Subsidiary, and (ii) “Subsidiary” means a Subsidiary of the
Borrower.

“Subsidiary Guarantors” means (a) each Subsidiary of the Borrower that is listed
under the caption “Subsidiary Guarantors” on the signature pages hereof and (b)
each other Subsidiary of the Borrower that shall become a Subsidiary Guarantor
pursuant to Section 6.11.

“Subsidiary Joinder Agreement” means a Subsidiary Joinder Agreement
substantially in the form of Exhibit C executed and delivered by a Subsidiary
that, pursuant to Section 6.11(a), is required to become a “Subsidiary
Guarantor” hereunder and a “Securing Party” under the Security Agreement in
favor of the Administrative Agent.

“Supported QFC” shall have the meaning assigned to it in Section 10.18(a).

 

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

7

 

“Unrestricted Subsidiary” means (a) any subsidiary of the Borrower that is
identified on Schedule 4.16 as an Unrestricted Subsidiary, (b) any subsidiary of
the Borrower that is designated as an Unrestricted Subsidiary by the Borrower
pursuant to Section 6.12 subsequent to the Closing Date and (c) any subsidiary
of an Unrestricted Subsidiary; provided that (a) except to the extent provided
in Section 6.12, no Subsidiary may be designated (or re-designated) as an
Unrestricted Subsidiary, (b) notwithstanding anything to the contrary in this
Agreement, no Subsidiary may be designated as an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary and (c) no Person may be
designated as an “Unrestricted Subsidiary” if such Person is not an
“Unrestricted Subsidiary” or is a “Guarantor” under any agreement, document or
instrument evidencing any Incremental Equivalent Debt, any Refinancing
Equivalent Debt, any Material Indebtedness, any Material Subordinated Debt or
any Permitted Refinancing Indebtedness of any of the foregoing, or has otherwise
guaranteed or given assurances of payment or performance under or in respect of
any such Indebtedness.

“USA PATRIOT Act” has the meaning set forth in Section 10.13.

“U.S. Special Resolution Regime” shall have the meaning assigned to it in
Section 10.18(a)

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires  otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer  to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.03 Accounting Terms; GAAP.

(a)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the Closing Date in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

8

 

making of such Restricted Debt Payment, in each case, after giving effect to the
relevant Acquisition, Investment, Restricted Payment and/or Restricted Debt
Payment on a Pro Forma Basis; provided that if the Borrower has made such an
election, then, in connection with the determination of (i) compliance with any
financial ratio or test (including, without limitation, Section 7.11 hereof, any
Senior Secured Net Leverage Ratio test, any Total Net Leverage Ratio and/or any
Consolidated Interest Coverage Ratio test) and/or any cap expressed as a
percentage or based on the amount of Consolidated EBITDA and/or any other basket
or (ii) the absence of a Default or Event of Default (or any type of Default or
Event of Default) or the accuracy of representations and warranties, in each
case as a condition to the consummation of any transaction in connection with
(A) any Limited Condition Transaction (including the assumption or incurrence of
Indebtedness) and/or (B) the making of any Restricted Payment or Restricted Debt
Payment in each of the foregoing cases on or following the date of such election
and prior to (x) in the case of clause (A) of this proviso, the earlier of the
date on which such Limited Condition Transaction is consummated or the
definitive agreement for such Limited Condition Transaction is terminated and
(y) in the case of clause (B) of this proviso, the making of the applicable
Restricted Payment or Restricted Debt Payment, each such determination shall be
calculated on a Pro Forma Basis assuming such Limited Condition Transaction,
Restricted Payment or Restricted Debt Payment and other pro forma events in
connection therewith (including any incurrence of Indebtedness) have been
consummated. For the avoidance of doubt, notwithstanding anything to the
contrary in this Section 1.04, the requirements of Section 5.02 are required to
be satisfied in connection with any extension of credit except as expressly
provided herein.

(b)For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 7.11 hereof, any Consolidated Interest
Coverage Ratio, Senior Secured Net Leverage Ratio test and/or any Total Net
Leverage Ratio test and/or the amount of Consolidated EBITDA), such financial
ratio or test shall be calculated at the time such action is taken (subject to
clause (a) above), such change is made, such transaction is consummated or such
event occurs, as the case may be, and no Default or Event of Default shall be
deemed to have occurred solely as a result of a change in such financial ratio
or test occurring after such calculation.

SECTION 1.05 Divisions.   For all purposes under the Loan Documents,
in    connection with  any
division  or  plan  of  division  under  Delaware  law (or any comparable event
under a different jurisdiction’s laws): (a) if any asset, right, obligation or
liability of any Person becomes the asset, right, obligation or liability of a
different Person, then it shall be deemed to have been transferred from the
original  Person  to the subsequent  Person,  and (b)  if any new Person    
comes into existence, such new Person shall be deemed to have been organized and
acquired on the first date of its existence by the holders of its equity
interests at such time.

ARTICLE II

THE CREDITS

SECTION 2.01 Term Commitments. Subject to the terms and conditions hereof, each
Term Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower
in Dollars on the Closing Date in an amount equal to the Term Commitment of such
Term Lender. The Term Loans may from time to time be Eurodollar Loans or ABR
Loans, as determined by the Borrower and notified to the Administrative Agent in
accordance with Section 2.02 and Section 2.09.

SECTION 2.02 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent notice (which notice must be received by the Administrative
Agent prior to 10:00 A.M., New York City time (or such later time acceptable to
the Administrative Agent)), one Business

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

9

 

 

(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate or the Adjusted LIBO Rate, as applicable, for such
Interest Period; or

 

(b)the Administrative Agent is advised by the Required Lenders that the LIBO
Rate or the Adjusted LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their respective Loans included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent  notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or the
continuation of  any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be continued as, or converted (on the
last day of the then-current Interest Period) to, an ABR Borrowing and (ii) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing.

 

SECTION 2.16 Increased Costs.

 

(a)Increased Costs Generally.  If any Change in Law shall:

 

(i)subject any Lender or the Issuing Lender to any Taxes (other than (A)
Indemnified Taxes indemnifiable under Section 2.18 and (B) Excluded Taxes) on
its loans, loan principal, letters of credit, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)impose, modify or deem applicable any reserve, special deposit, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended  by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Lender; or

 

(iii)impose on any Lender or any Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Lender of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Lender of participating in, issuing, maintaining or
creating any Letter of Credit or to reduce the amount of any sum received or
receivable by such Lender or such Issuing Lender hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or such Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital Adequacy, Liquidity Requirements. If any Lender or any Issuing Lender
determines that any Change in Law regarding capital adequacy or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Lender’s capital or on the capital of such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company could have achieved but for such

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

10

 

 

meaning of the Federal securities laws) with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Joint Bookrunners, Joint
Lead Arrangers, the Issuing Lenders and the Lenders to treat such Borrower
Materials as either information that is publicly available (or could be derived
from publicly available information) or not material information (although it
may be confidential, sensitive and proprietary) with respect to such Person or
its securities for purposes of Federal securities laws (provided, however, that
to the extent such Borrower Materials constitute Information (as such term is
defined and used in Section 10.12), they shall be treated as set forth in
Section 10.12); (y) all Borrower Materials specifically marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Lender”; and (z) the Administrative Agent, the Joint Bookrunners and the
Joint Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Lender”. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC”.

 

SECTION 6.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)the occurrence of any Default or Event of Default;

 

(b)the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any of
its Affiliates, other than disputes in the ordinary course of business or,
whether or not in the ordinary of business, if adversely determined could
reasonably be expected to result in a Material Adverse Effect

 

(c)the occurrence of any ERISA Event that, individually or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and

 

(d)any other development that results in, or could reasonably be expected to
result in a Material Adverse Effect.; and

 

(e)any change in the information provided in the Beneficial Ownership
Certification delivered to such Lender that would result in a change to the list
of beneficial owners identified in such certification.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

 

SECTION 6.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business, except (other than with respect to the Borrower’s legal existence)
where the failure to do so could not reasonably be expected to result in a
Material Adverse Effect; provided that the

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

11

 

 

(n)Investments in Unrestricted Subsidiaries in an aggregate outstanding amount
not to exceed the greater of (x) $18,750,000 and (y) 7.5% of Consolidated EBITDA
for the most recently ended Reference Period, in each case measured at the
time  such Investment is made;

 

(o)Investments received in compromise or resolution of litigation, arbitration
or other disputes;

 

 

(p)

endorsements for collection or deposit in the ordinary course of business;

 

(q)(i) Investments made pursuant to surety bonds, performance bonds, bid bonds,
appeal bonds and related letters of credit or similar obligations, in each case,
to the extent such surety bonds, performance bonds, bid bonds, substituting
appeal bonds, related letters of credit and similar obligations are permitted
under this Agreement and (ii) Investments consisting of indemnification
obligations in respect of performance bonds, bid bonds, appeal bonds, surety
bonds and similar obligations or to secure liabilities to insurance carriers
under insurance arrangements, or good faith deposits, prepayments or cash
payments in connection with bids, tenders, contracts or leases or for payment of
rent, in each case entered into in the ordinary course of business; and

 

(r)in addition to Investments otherwise expressly permitted by this Section
7.06, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost on the date such Investment was made) not to exceed the
greater of $62,500,000 and 25.0% of Consolidated EBITDA for the most recently
ended Reference Period (measured at the time of such Investment), at any time
outstanding during the term of this Agreement.

 

SECTION 7.07 Restricted Payments. The Borrower will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that:

 

(a)the Borrower and each Subsidiary may declare and pay dividends with respect
to its Capital Stock payable solely in additional shares of its Capital Stock;

 

 

(b)

the Borrower may make the Closing Date Cash Transfer on the Closing Date;

 

(c)the purchase, redemption or other acquisition or retirement for value of
equity interests of the Borrower held by current officers, directors or
employees or former officers, directors or employees (or their estates or
beneficiaries under their estates or their immediate family members) of the
Borrower or any of its Subsidiaries upon death, disability, retirement,
severance or termination of employment or pursuant to any agreement under which
the equity interests were issued; provided that the aggregate cash consideration
paid therefor after the date hereof in any fiscal year does not exceed an
aggregate amount of $3,000,000;

 

(d)cash payments in lieu of fractional shares or equity interests upon the
repurchases of equity interests in connection with the withholding of a portion
of the equity interests granted or awarded to a director or an employee of the
Borrower to pay for the taxes payable by such director or employee upon such
grant or award;

 

(e)so long as no Event of Default shall have occurred and is continuing or would
result therefrom, other Restricted Payments made pursuant to this Section
7.07(e) in an amount not to exceed $15,000,00025,000,000 in the aggregate;

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

12

 

 

 

(f)the payment of any dividend or distribution or the consummation of any
redemption within 60 days after the date of declaration thereof or giving of the
redemption notice therefor if, at the date of declaration or giving of the
redemption notice therefor, such payment or redemption would be permitted under
this Section 7.07;

 

 

(g)

the Borrower may make Restricted Payments after the Closing Date; provided that,

(i)at the time of any such Restricted Payment and immediately after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing and (ii) after giving effect to any such Restricted Payment on a Pro
Forma Basis, the Total Net Leverage Ratio is less than or equal to 1.501.75 to
1.00 on the last day of such period; and

 

(h)the Borrower may make Restricted Payments in an aggregate amount not to
exceed the Available Amount, provided that (x) at the time of any such
Restricted Payment and immediately after giving effect thereto, no Default or
Event of Default shall have occurred and  be continuing and (y) after giving
effect to any such Restricted Payment on a Pro Forma Basis, the Borrower is in
compliance with the financial covenants set forth in Section 7.11 recomputed as
of the last day of such period;

 

provided that nothing herein shall be deemed to prohibit (x) the payment of
dividends by any Subsidiary of the Borrower to the Borrower or any other
Subsidiary of the Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Capital Stock of such
Subsidiary owned by such minority shareholder) and (y) repurchases of Capital
Stock deemed to occur as a result of the surrender of such Capital Stock for
cancellation in connection with the exercise of stock options or warrants.

 

SECTION 7.08 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:

 

(a)transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than could be
obtained on an arm’s length basis from a Person that is not an Affiliate;

 

(b)transactions between or among the Borrower and its wholly owned Subsidiaries
not involving any other Affiliate;

 

 

(c)

any Investment permitted by Section 7.06;

 

 

(d)

any Restricted Payment permitted by Section 7.07;

 

(e)transactions occurring in connection with the Spin-Off and the transactions
contemplated in connection therewith occurring on the Closing Date, in each case
as described in the Form 10 filed by the Borrower with the SEC on September 7,
2016, as amended on November 2, 2016 and as further amended on February 3, 2017,
April 12, 2017, April 27, 2017 and May 4, 2017;

 

(f)the payment of reasonable and customary (as determined in good faith by the
Borrower) regular fees, compensation, indemnification and other benefits to
current, former and future directors of the Borrower or a Subsidiary who are not
employees of the Borrower or such

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

13

 

 

 

subordination provisions thereof) and, to the extent the Revolving Credit
Commitment Termination Date or the Term Loan Maturity Date (in each case, as
determined as of the date of incurrence of such Material Subordinated Debt) is
extended pursuant to the terms hereof, payments of principal at scheduled
maturity of such Material Subordinated Debt;

 

(ii)the repayment, redemption, repurchase, defeasance or other acquisition or
retirement for value of Material Subordinated Debt (i) with the net cash
proceeds of, or in exchange for, any Permitted Refinancing Indebtedness, (ii) in
exchange for, or out of the proceeds of, a substantially concurrent cash or
non-cash contribution (within 60 days deemed as substantially concurrent) to the
capital of the Borrower or a substantially concurrent offering (with any
offering within 60 days deemed as substantially concurrent) of equity interests
of the Borrower or (iii) in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of such repayment, prepayment, redemption, repurchase,
defeasance, acquisition or retirement; and

 

(iii)Restricted Debt Payments in an aggregate amount not to exceed the Available
Amount, provided that (x) at the time of any such Restricted Debt Payment and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing and

(y) after giving effect to any such Restricted Debt Payment on a Pro Forma
Basis, the Borrower is in compliance with the financial covenants set forth in
Section 7.11 recomputed as of the last day of such period.

 

(b)The Borrower will not amend, modify, waive or otherwise change, or consent or
agree to any amendment, modification, waiver or other change to, any of the
terms (taken as a whole) of any Material Subordinated Debt in any manner
materially adverse to the interests of the Administrative Agent or the Lenders.

 

SECTION 7.11 Financial Covenants.

 

(a)Total Net Leverage Ratio. The Borrower will not permit the Total Net Leverage
Ratio to exceed (i) 4.25 to 1.00, as of the end of each Reference Period ending
on or after Closing Date but prior to May 31, 2019 and, (ii) 3.75 to 1.00, as of
the end of each Reference Period ending on or after May 31, 2019 but prior to
December 31, 2019, (iii) 4.50 to 1.00, as of the end of each Reference Period
ending on or after December 31, 2019 but prior to June 30, 2020, (iv) 4.25 to
1.00, as of the end of each Reference Period ending on or after June 30, 2020
but prior to March 31, 2021, (v) 4.00 to 1.00, as of the end of each Reference
Period ending on or after March 31, 2021 but prior to December 31, 2021 and (vi)
3.75 to 1.00, as of the end of each Reference Period ending on or after December
31, 2021 (such required level of Total Net Leverage Ratio from time to time, the
“Required Ratio”). Notwithstanding the foregoing, the then-applicable Required
Ratio may be increased to accommodate a Material Permitted Acquisition at the
election of the Borrower as designated in the Compliance Certificate or an
earlier notice or certificate delivered by the Borrower in connection with such
Material Permitted Acquisition; provided, however, that (i) such increase shall
not otherwise go into effect until the closing of such Material Permitted
Acquisition; (ii) such increase shall only apply for a period of twelve months
from and after the closing of such Material Permitted Acquisition and
immediately upon the expiration of such twelve month period, the required
maximum Total Net Leverage Ratio shall revert to the applicable Required Ratio
set forth above for the Reference Period in which such reversion occurs; (iii)
in no event shall the maximum Total Net Leverage Ratio after giving effect to
any such step-up exceed 4.75 to 1.00; and (iv) the maximum amount that any Total
Net Leverage Ratio covenant level may step-up during any Reference Period is
0.50 to 1.00.

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

14

 

 

(b)Submission to Jurisdiction. Each Person partyof the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York sitting in the Borough of Manhattan (or if such court lacks
subject matter jurisdiction, the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New Yorkthe Borough of Manhattan), and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement and theor any other Loan Documents or the transactions relating hereto
or thereto, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may (and any such claims, cross-claims
or third party claims brought against the Administrative Agent or any of its
Related Parties may only) be heard and determined in such New York State
or,Federal (to the extent permitted by law, in such Federal) or New York State
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or in any other Loan Document will preventshall affect
any right that the Administrative Agent, any Issuing Lender or any Lender
frommay otherwise have to bringing any action to enforce any award or judgment
or exercise any right under the Security Documents oror proceeding relating to
this Agreement against any Collateral or any other property of any Loan Party in
any other forum in whichor its properties in the courts of any jurisdiction can
be established.

 

(c)Waiver of Venue. Each Person party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)Service of Process.  Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 10.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 10.10WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 10.11Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 10.12Confidentiality.  Each of the Administrative Agent, the Issuing
Lenders and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a)
solely in connection with the Loan Documents and the

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

15

 

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN THIS SECTION) FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE SECURITIES,
AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF
MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING
FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE THAT THE PLATFORM IS PROVIDED
“AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,

NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER

MATERIALS OR THE PLATFORM. In no event shall the Administrative Agent, any Joint
Bookrunner or Joint Lead Arranger (collectively, the “Agent Parties”) or any of
their respective Related Parties or the Loan Parties or their Subsidiaries have
any liability to (as applicable) the Borrower, any Lender, any Issuing Lender or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or
the Administrative Agent’s transmission of Borrower Materials or notices through
the Platform, any other electronic messaging service or through the Internet,
Intralinks or other similar electronic information transmission system, except
to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and non-appealable
judgment of a court to have resulted from the gross negligence or willful
misconduct of such Agent Party or the Borrower, as applicable; provided,
however, that in no event shall any Agent Party or any of their respective
Related Parties or the Borrower have any liability to (as applicable) the Loan
Parties or their Subsidiaries, any Lender, any Issuing Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages) in connection with the foregoing.

 

SECTION 10.13USA PATRIOT Act.  Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107 56
(signed into law October 26, 2001)) (the “USA PATRIOT Act”) (including the
Beneficial Ownership Regulation), such Lender may be required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

16

 

 

 

Lender to identify the Borrower in accordance with said Act, and the Borrower
agrees to provide any such information reasonably so requested.

 

SECTION 10.14Collateral Matters; Release of Guarantees and Liens.

 

(a)Collateral Matters.  Each Lender authorizes and directs the Administrative
Agent to enter into the Security Documents and any intercreditor agreement
contemplated by this Agreement on behalf of and for the benefit of the Lenders
and the other Secured Parties named therein and agrees to be bound by the terms
of each Security Document and any intercreditor agreement. Each Lender hereby
agrees, and each holder of any note executed and delivered pursuant to Section
2.11(e) and each other Secured Party by the acceptance thereof will be deemed to
agree that, except as otherwise set forth herein, any action taken by the
Required Lenders in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Required Lenders of the powers set
forth herein or therein, together with such powers as are reasonably incidental
thereto, shall be authorized and binding upon all of the Lenders.
Notwithstanding anything to the contrary contained in any of the Loan Documents,
the Administrative Agent and each Secured Party hereby agree that no Secured
Party shall have any right individually to realize upon any of the Collateral or
to enforce the Guaranty or take any other action under any Loan Document, it
being understood and agreed that all powers, rights and remedies hereunder and
under any of the Loan Documents may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties in accordance with the terms hereof
and thereof.  No Specified Hedging Agreement will create (or be deemed to
create) in favor of any counterparty that is a party to such Specified Hedging
Agreement any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party except as expressly provided
in this Agreement or any Security Document. By accepting the benefits of the
Collateral, each counterparty pursuant to a Specified Hedging Agreement, as
applicable, shall be deemed to have appointed the Administrative Agent as its
agent and agreed to be bound by the Loan Documents as a Secured Party.

 

(b)Release of Guarantees and Liens. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as  expressly required by Section 10.02) to take
any action requested by the Borrower having the effect of releasing any
Collateral or Guaranteed Obligations or subordinating any Lien in favor of the
Administrative Agent in order to comply with any permitted restriction in
connection with a Lien permitted under Section 7.02 (i) to the extent necessary
to permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.02 or (ii) under the
circumstances in clause (c) below. The Lenders hereby confirm the Administrative
Agent’s authority to release or subordinate its Lien on particular types or
items of property, or to release any Subsidiary Guarantor from its obligations
under the Guaranty pursuant to this Section and the terms of the Guaranty. In
each case as specified in this Section, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the
subordination of such Lien, release of such item of Collateral from the
assignment and security interest granted under the Security Documents, or to
release such Subsidiary Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
and subject to receipt by the Administrative Agent of a certification of the
Borrower as to such release or subordination being permitted pursuant to the
terms of this Agreement or any other Loan Document (and the Administrative Agent
may rely conclusively on such certification without further inquiry); provided
that (x) the Administrative Agent shall not be required to execute any such
document on terms which, in the Administrative Agent’s opinion, would expose it
to liability or create any obligation or entail any consequence other than the
release of such Liens without recourse or warranty, and (y) such release shall
not in any manner discharge, affect or impair the Guaranteed Obligations or any
Liens upon (or obligations of the Borrower or any Subsidiary Guarantor in
respect of)

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

17

 

 

 

arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Loan Document may be subject to the Write-Down and Conversion Powers of an
EEA Resolution Authority and agrees and consents to, and acknowledges and agrees
to be bound by:

 

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

 

(b)

the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)a reduction in full or in part or cancellation of any such liability;

 

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 10.17Certain ERISA Matters.

 

(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Joint Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or the Subsidiary Guarantors, that at least one of the
following is and will continue to be true:

 

(i)such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, Letters of Credit or the
Commitments,

 

(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to  such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

18

 

 

Loans, the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied, and will continue to be satisfied, with respect to
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement, or

 

(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.

 

(b)In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
the Subsidiary Guarantors, that none of the Administrative Agent or the Joint
Lead Arrangers is a fiduciary with respect to the assets of such Lender involved
in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

SECTION 10.18Acknowledgement Regarding any Supported QFCs.

 

(a)To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regime”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States of America or any other state of
the United States of America); and

 

(b)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States of America or a state of the United States of America. In the event a
Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a
proceeding under a U.S. Special Resolution Regime, Default Rights under the Loan
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Loan Documents
were governed by the laws of the United States of America or a state of the
United States of America. Without limitation of the foregoing, it is understood
and agreed that rights and remedies of the parties with respect to a Defaulting

 

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 

--------------------------------------------------------------------------------

19

 

 

 

Lender shall in no event affect the rights of any Covered Party with respect to
a Supported QFC or any QFC Credit Support.

 

 

[Signature pages follow]

 

 

 

509265-2053-17344-Active.31975611.1

10/03/2019 11:48 AM/PM31975611.5

 